—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered April 25, 1991, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant, with the effective assistance of counsel, knowingly and voluntarily entered a plea of guilty. Moreover, the defendant, by his plea of guilty, forfeited his right to challenge the geographic jurisdiction of Nassau County to prosecute the instant offense (see, People v Ianniello, 156 AD2d 469; People v Hinestrosa, 121 AD2d 469; People v Pirone, 108 AD2d 829; People v Spears, 106 AD2d 417, 418).
The issues raised in the defendant’s posttrial motion pursuant to CPL 440.10 are not properly before this Court as he failed to seek leave to appeal from the order denying the motion (see, People v Green, 153 AD2d 644). Mangano, P. J., O’Brien, Ritter and Pizzuto, JJ., concur.